Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021, 4/22/2021, 6/30/2021, 11/4/2021, and 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/822,581, filed 1/29/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-12, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,017,249 (parent) in view of US 2020/0039535 A1, Marberger et al. (hereinafter Marberger).

As to claim 1, parent discloses a method of transferring control of an automated vehicle to a human driver comprising: 
determining, by the one or more processors, that the human driver is attentive to a primary preview region (PPR) (claim 1).
Parent does not expressly teach receiving, by one or more processors, a request for transferring control of an automated, vehicle to a human driver; and transferring, by the one or more processors, control of the automated vehicle to the human driver based on the human driver being attentive to the PPR.
Marberger, in the same or similar field of endeavor, further teaches receiving, by one or more processors, a request for transferring control of an automated, vehicle to a human driver (Fig 5, read in takeover signal and image information; pars 0034, 0039, 0050, a driver takeover being received and triggered with signals received from sensors); transferring, by the one or more processors, control of the automated vehicle to the human driver based on the human driver being attentive to the PPR (pars 0014, 0033, 0035, 0041-0042, turning over the control of vehicle to a driver upon determining the attentiveness of the driver). Therefore, consider parent and Marberger’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Marberger’s teachings in parent to provide a safe driving mode transfer.

Similarly, claims 2-4, 8-12, 13-15, and 18 of instant application are rejected with claims 1-20 of parent as modified by Marberger.

Claims 5-7, 17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,017,249 (parent) in view of Marberger and further in view of US 2017/0001648 A1, An et al. (hereinafter An).

As to claim 5, parent as modified by Marberger discloses the method of claim 4 comprising a plurality of PPRs (Fig 4) but does not expressly teach determining a priority score for each PPR of the plurality of PPRs; and wherein an attention level for each PPR of the plurality of PPRs is based on the priority score for the PPR. An, in the same or similar field of endeavor, further teaches determining traffic event related areas based on the importunateness (Fig 7; pars 0098-0110) and driver’s attention level or focus being devoted or distributed based on significance or importance of the areas (Fig 7; pars 0112-0119).  Therefore, consider parent, Marberger and An’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate An’s teachings in Marberger’s method to properly direct driver’s attention to more important area(s) related to traffic conditions and environments.As to claim 6, parent as modified discloses the method of claim 1, further comprising: identifying, by one or more processors, an object depicted in a representation of an environment (Marberger: 0014-0015, a number of other road users; An: Fig 5, identify K objects positions in the image on the camera; pars 0035, 0068); and wherein the determining of the PPR comprises determining the PPR for the object (An: Fig 5; pars 0035, 0068-0072).As to claim 7, parent as modified discloses the method of claim 6, wherein the determining of the PPR for the object comprises determining a velocity of the object (Marberger: pars 0009, 0014-0015, speed of a signposting; An: pars 0018, 0062, analyzing/determining whether the sight of the driver falls into the area of the important traffic event in the scene or not and the speed at the moment).
As to claim 17, it is rejected with the same reason as set forth in claim 5.

As to claims 19-20, they are rejected with the same reason as set forth in claims 6-7, respectively.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 8-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0039535 A1, Marberger et al. (hereinafter Marberger).


As to claim 1, Marberger discloses a method of transferring control of an automated vehicle to a human driver comprising: 
receiving, by one or more processors, a request for transferring control of an automated, vehicle to a human driver (Fig 5, read in takeover signal and image information; pars 0034, 0039, 0050, a driver takeover being received and triggered with signals received from sensors); 
determining, by the one or more processors, that the human driver is attentive to a primary preview region (PPR) (Figs 4-5, determine the degree of attentiveness of the driver; pars 0007, 0010-0011, 0014-0017, determining the degree of attentiveness of the driver in viewing direction of driver to maintain safe driving (e.g. focus on primary preview region); and 
transferring, by the one or more processors, control of the automated vehicle to the human driver based on the human driver being attentive to the PPR (pars 0014, 0033, 0035, 0041-0042, turning over the control of vehicle to a driver upon determining the attentiveness of the driver). Although Marberger may have disclosed or taught above functions and features in different embodiments, consider Marberger’s teachings as whole, it would have been obvious to one of skill in the art before the filing date of invention to combine Marberger’s teachings in different embodiments for providing safe turnover operation from an automatic driving mode to a driver mode with proper driver’s attentiveness information.As to claim 2, Marberger discloses the method of claim 1, further comprising: determining the PPR in a representation of an environment (Fig 4, a plurality of primary attention regions for driver; pars 0009, 0014-0015, 0033-0034, 0038, 0050, determining viewing behavior and attentiveness of the driver using the image information for particular areas concerning the driving safety in a driving environment); and determining a gaze point for the human driver based on a sequence of images of the human driver (Fig 4; pars 0009, 0014-0015, 0033-0034, 0038, 0050, determining driver’s attentiveness, degree of attentiveness, direction, pattern, etc.); wherein the determining that the human driver is attentive to the PPR is based on the gaze point being inside of the PPR (Fig 4; pars 0014, 0016-0017, 0038, 0041, 0050). 

As to claim 3, Marberger discloses the method of claim 1, further comprising: determining the PPR in a representation of an environment (see rejection in claim 2); determining a gaze point for the human driver based on a sequence of images of the human driver (see rejection 2); determining that the gaze point is outside of the PPR (pars 0014-0016, determining the degree of attentiveness of the driver including viewing direction of the driver, e.g. whether the driver turns away from a front/side/rear areas of the vehicle); based on the gaze point being outside of the PPR, decreasing an attention level for the PPR (pars 0017, 0034-0035, paying more attention to an instantaneous driving situation than the PPR or providing assistance signal to the driver); and based on the attention level for the PPR, generating an alert (pars 0017, 0034-0035,  assistance signal being output to activate the land-change warning function and/or the lane-keeping function if the driver turns away from the PPR). 
As to claim 4, Marberger discloses the method of claim 1, wherein: the determining that the human driver is attentive to the PPR is part of determining that the human driver is attentive to each of a plurality of PPRs (Fig 4; par 0038); and the transferring of the control of the automated vehicle to the human driver is further based on the human driver being attentive to each other PPR of the plurality of PPRs (Fig 4; par 0038).
As to claim 8, Marberger discloses the method of claim 1, wherein the transferring of the control of the automated vehicle to the human driver comprises disengaging automatic control of the automated vehicle (Fig 5; pars 0004-0006, 0008, 0011, deactivation of automated control of the vehicle upon taking over the control by the driver).As to claim 9, Marberger discloses the method of claim 1, wherein the transferring of the control of the automated vehicle to the human driver comprises providing an alert to the human driver indicating that manual control has been engaged (pars 0013, 0036-0037, a takeover prompt (e.g. alert signal) is output to the driver).As to claim 10, Marberger discloses the method of claim 1, wherein the receiving of the request to transfer control comprises detecting a button press on a steering wheel of the automated vehicle (par 0009, the takeover signal may be generated when the driver touches or operates a steering wheel).As to claim 11, Marberger discloses the method of claim 1, wherein the receiving of the request to transfer control comprises detecting a tap on a brake pedal of the automated vehicle (par 0009, the takeover signal may be generated when the driver touches or operates a brake pedal).
As to claim 12, Marberger discloses the method of claim 1, wherein the receiving of the request to transfer control comprises detecting a voice command.As to claim 13 it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 14-16, they are rejected with the same reason as set forth in claims 2-4, respectively.

As to claim 18, it is a non-transitory CRM storing computer instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 5-7, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0039535 A1, Marberger et al. (hereinafter Marberger) in view of US 2017/0001648 A1, An et al. (hereinafter An).

As to claim 5, Marberger discloses the method of claim 4 comprising a plurality of PPRs (Fig 4) but does not expressly teach determining a priority score for each PPR of the plurality of PPRs; and wherein an attention level for each PPR of the plurality of PPRs is based on the priority score for the PPR. An, in the same or similar field of endeavor, further teaches determining traffic event related areas based on the importunateness (Fig 7; pars 0098-0110) and driver’s attention level or focus being devoted or distributed based on significance or importance of the areas (Fig 7; pars 0112-0119).  Therefore, consider Marberger and An’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate An’s teachings in Marberger’s method to properly direct driver’s attention to more important area(s) related to traffic conditions and environments.As to claim 6, Marberger as modified discloses the method of claim 1, further comprising: identifying, by one or more processors, an object depicted in a representation of an environment (Marberger: 0014-0015, a number of other road users; An: Fig 5, identify K objects positions in the image on the camera; pars 0035, 0068); and wherein the determining of the PPR comprises determining the PPR for the object (An: Fig 5; pars 0035, 0068-0072).As to claim 7, Marberger as modified discloses the method of claim 6, wherein the determining of the PPR for the object comprises determining a velocity of the object (Marberger: pars 0009, 0014-0015, speed of a signposting; An: pars 0018, 0062, analyzing/determining whether the sight of the driver falls into the area of the important traffic event in the scene or not and the speed at the moment).
As to claim 17, it is rejected with the same reason as set forth in claim 5.

As to claims 19-20, they are rejected with the same reason as set forth in claims 6-7, respectively.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661